Title: From George Washington to Richard Humpton, 18 March 1782
From: Washington, George
To: Humpton, Richard


                        
                            Sir
                            Philadelphia 18th March 1782
                        
                        You will immediately have all the Recruits raised for the Pensilvania Line collected at the General
                            Rendezvous and Armed & Equipped for the Field, and as fast as any more are recruited you will have them Collected
                            and Equipped in the same manner. You will embrace every Opportunity to Exercise & Discipline the Recruits
                            & have them held in readiness to March at the Shortest warning. I am &c.

                    